Citation Nr: 1453500	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-27 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome.
 
2.  Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to August 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. 

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized. Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The January 2009 rating decision on appeal assigned noncompensable initial evaluations for the bilateral carpal tunnel syndrome, all effective September 1, 2008.  In a June 2010 rating decision, increased 10 percent initial evaluations were awarded for the carpal tunnel syndrome of the left and right wrists, each effective from the original date of service connection, September 1, 2008.  The Veteran was informed in a July 2010 letter that the grant of increased 10 percent initial ratings satisfied his appeal with respect to the initial ratings assigned for the carpal tunnel syndrome of the left and right wrists.  The RO appears to have found that the Veteran limited his appeal to consideration of whether 10 percent evaluations were warranted based on statements in the February 2009 notice of disagreement that ratings of "at least 10 percent" were appropriate in this case.  However, the Board finds that the Veteran did not specifically limit the scope of his appeal and notes that a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the appeal for higher initial evaluations for bilateral carpal tunnel syndrome remains before the Board.

In August 2009 statements, the Veteran requested a hearing at the RO before a decision review officer (DRO).  In October 2009, the Veteran was provided an informal hearing conference at the RO in lieu of the requested formal hearing.  The Board therefore finds that VA has complied with the Veteran's hearing request.

The United States Court of Appeals for Veterans Claims (Court) determined that where a claimant or the record reasonably raises the question of unemployability due to the underlying disability for which an initial or increased rating is sought, then part of the initial or increased rating claim infers a claim for TDIU due to that underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  No such issue has been raised by either the Veteran or record during the course of this appeal.  Therefore, no further discussion is warranted.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's service-connected carpal tunnel syndrome of the bilateral hands is shown to be productive of no more than moderate incomplete paralysis of the median nerve, as shown on electromyography (EMG) studies, with complaints of hand numbness, pain, weakness, stiffness, and tingling.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but no higher, for carpal tunnel of the right hand, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2014).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for carpal tunnel of the left hand, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluations for bilateral carpal tunnel syndrome, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and private treatment records have been obtained and associated with the claims file.

VA also provided the Veteran with adequate medical examinations in June 2008 and November 2009.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

When the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's bilateral carpal tunnel syndrome is rated as 10 percent disabling for each extremity under the diagnostic code for diseases of the peripheral nerves in accordance with the General Rating Formula for Neurological Conditions and Convulsive Disorders.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Evaluations are based upon the respective dominance of the side involved.  For a major extremity, evaluations of  10 percent, 30 percent, 50 percent, or 70 percent are warranted for conditions that are mild, moderate, severe, or complete paralysis respectively.  Id.  For a minor extremity, evaluations of  10 percent, 20 percent, 40 percent, or 60 percent are warranted for conditions that are mild, moderate, severe, or complete paralysis respectively.  Id.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Background

The Veteran contends that his service-connected bilateral carpal tunnel syndrome is worse than reflected by his initial evaluations of 10 percent each.  In this regard, the Veteran has provided statements that he suffers constant numbness, pain, tingling, and weakness from this condition.  During the Veteran's informal hearing, he related that he could make his upper extremities "go to sleep" just by letting them rest.

An October 2008 private EMG showed evidence of bilateral neuropathy across each elbow.

The Veteran was provided with a VA examination in July 2008.  At that examination, it was noted that the Veteran complained of numbness and tingling in the bilateral hands.  The Veteran was shown to be right-handed.  In particular, it was noted as occurring in the middle three fingers of each hand.  The symptoms are chronic and present daily.  The Veteran reported occasional, oppressing pain.  No functional impairment was noted with the condition.  The Veteran was able to tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  The Veteran had normal hand strength and range of motion bilaterally.  There was no decrease of range of motion or presence of pain upon repetition.

The Veteran was provided with an additional VA  examination in November 2009.  At this examination, the Veteran indicated that symptoms first began approximately 3 years earlier, while in military service.  The Veteran indicated that he could no longer renew his pilot's license due to being unable to pass flight testing as a result of being unable to feel buttons.  He also indicated that he had smashed his right index finger prior to the examination, resulting in a hematoma that was verified by the examiner, and that he did not feel that event at the time.  The Veteran indicated that he currently works a desk job requiring the use of his hands, which becomes painful over time.  The Veteran also reported symptoms of weakness in his hands, for which he had treated with physical therapy.  Although there was no weakness shown at the time of the examination, it was noted that the Veteran experiences flare-ups about 3 times per year and lasting about 2 to 3 weeks in which he re-experiences weakness.  There were no functional limitations noted in regards to activities of daily living.  

Range of motion testing for the bilateral hands showed flexion to 60 degrees with no pain, extension actively to 35 degrees and passively to 50 degrees with no pain, but a feeling of stiffness, radial deviation of 20 degrees with no pain, ulnar deviation on the left of 30 degrees with no pain, and ulnar deviation on the right actively of 15 degrees and passively of 30 degrees with pain.  Repetitive motion did not change the symptoms.  A positive Phalen sign, showing tingling going into the bilateral wrists was present.

Full range of motion of the hands and fingers was noted upon initial and repetitive testing.  Strength and reflexes were also normal.  The Veteran was diagnosed with bilateral carpal tunnel syndrome.

A February 2013 private EMG showed evidence of mild to moderate carpal tunnel syndrome bilaterally.

Analysis

After a review of the evidence of record, the Board finds that the Veteran's bilateral hand carpal tunnel symptoms have been found to display the criteria contemplated by a 30 percent and 20 percent rating respectively under DC 8515: moderate incomplete paralysis of the major hand and minor hand.  The Veteran's right hand is considered the major hand for the purposes of this appeal.

The Veteran consistently reported pain, weakness, numbness, and tingling in his hands, which occurred constantly.  The Board notes that at the November 2009 VA examination, the Veteran reported intermittent pain and stiffness shown on objective examination, as well as numbness and tingling of the upper extremities, with flare-ups resulting in weakness.  Additionally, the February 2013 EMG study showed carpal tunnel syndrome, bilateral, mild to moderate bilaterally.  The symptoms reported around the time of the February 2013 study, which are evidenced by the Veteran's contemporaneous statements regarding continued symptoms of pain, weakness, stiffness, numbness, and tingling, indicate that the overall disability picture has remained the same over the course of the appeal.  As such, because the private EMG provider found that the results showed mild to moderate presentation, which could be considered moderate presentation when granting the Veteran the benefit of the higher impairment in accordance with 38 C.F.R. § 4.7, coupled with the fact that, although the Veteran's condition appears to be wholly sensory, such does create some more physical manifestations on occasion such as during flare-ups, the Veteran's overall impairment could be considered moderate.  Such consideration is also consistent with the rating schedule, which indicates when involvement is wholly sensory, the rating can still be considered moderate in degree.  38 C.F.R. § 4.124a.  Therefore, the preponderance of the evidence shows that the Veteran has had moderate incomplete paralysis of the bilateral hands due to service-connected carpal tunnel syndrome  throughout the appeals period.

While he meets the criteria for a 30 percent and 20 percent rating respectively, the Board has determined that the Veteran does not meet the criteria for the next higher 50 percent or 40 percent rating, as his bilateral carpal tunnel symptomatology does not reveal severe incomplete paralysis.  As discussed above, the Veteran's EMG studies have not shown incomplete severe paralysis of the median nerve, as they only showed moderate at most.  Additionally, VA examination reports and symptoms reported by the Veteran do not show any pervasive functional impairment, as strength, reflexes, and range of motion testing, for the most part, were normal.  Additionally, there were no functional impairments on the Veteran's activities of daily living.  Therefore, such findings do not warrant a 50 percent or 40 percent evaluation when all the manifestations are considered.  

The Veteran's bilateral carpal tunnel symptoms justify assigning a higher disability rating of 30 percent and 20 percent respectively throughout the entire period of appeal.  The Veteran has had ongoing bilateral carpal tunnel symptoms since his service connection claim was granted, and has continued to receive treatment for this disability, with the same general complaints of symptoms noted.  Therefore, it is reasonable to conclude that the bilateral tunnel symptoms have not changed over the years since service.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The symptoms associated with the Veteran's bilateral carpal tunnel syndrome include pain, tingling, weakness, stiffness, and numbness of the hands.  However, these symptoms of the Veteran's carpal tunnel of the right hand are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes his disability.  See 38 C.F.R. § 4.124a, DC 8515.  For this reason, a referral for consideration of extra-schedular ratings is not warranted for this claim.

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The evidence is for the assignment of a higher 30 percent rating and 20 percent rating throughout the entire period of appeal for the Veteran's bilateral carpal tunnel syndrome.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To the extent that the Veteran has contended that his bilateral carpal tunnel is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Id.


ORDER

Entitlement to an initial rating of 30 percent for right carpal tunnel syndrome, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.
 
Entitlement to an initial rating in excess of 20 percent for left carpal tunnel syndrome, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


